Order granting motion to strike out affirmative defenses in appellants’ answers reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, to be apportioned among the appellants herein. The appellants may impeach the validity of the judgment of foreclosure and sale set forth in the amended complaint for want of jurisdiction. The question of the legality and sufficiency of the service by publication and mailing of the original process in the alleged judgment of foreclosure should be decided upon a trial of this action, and not on a motion to strike out the affirmative defenses in the answers. Rich, Young, Seeger and Scudder, JJ., concur; Lazansky, P. J., concurs in result.